Case: 4:19-cr-00760-SRC-JMB Doc. #: 4 Filed: 09/06/19 Page: 1 of 2 PageID #: 10
                                                                                             IFlllED
                      '~          UNITED STATES DISTRICT COURT                           SEP= 6 2019
                                  EASTERN DISTRICT OF MISSOURI                         u.s. orsrRrcr-couRr
                                                                                     EASTERi'IJ DISTRICT OF MO
                                        EASTERN DIVISION                                   - ST. LOUIS

UNITED STATES OF AMERICA,                                )
                                                         )
                           Plaintiff,                    )
                                                         )
               v.                                        )      No. 4:19 MJ 3226 NCC
                                                         )
JOHNNY R. DINWIDDIE,                                     )
                                                         )
                           Defendant.                    )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

       COMES NOW the United States of America, by and through its attorneys, Carrie

Cohantin, Acting United States Attorney for the Eastern District of Missouri, and John R,

Mantovani, Assistant United States Attorney for said District, and moves the Court to order

defendant detained pending trial, and further requests that a detention hearing be held three (3)

days from the date of defendant's initial appearance before the United States Magistrate pursuant

to Title 18, United States Code, Section 3141, et seq.

       As for its grounds, the Government states as follows:

     1. Defendant is charged with an offense for which a maximum 10 year term imprisonment

is prescribed under Title 18.

     2. There is a serious risk that the defendant will flee.

     3. The defendant is a threat to the community.
Case: 4:19-cr-00760-SRC-JMB Doc. #: 4 Filed: 09/06/19 Page: 2 of 2 PageID #: 11


       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                     Isl John R. Mantovani
                                                     JOHN R. MANTOVANI, #50867MO
                                                     Assistant United States Attorney




                                                2
